Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about October 18, 1991, which, inter alia, granted defendant temporary custody of the children, maintenance, and child support, unanimously affirmed, without costs.
The court did not abuse its discretion in awarding defendant temporary custody without an evidentiary hearing (see, Meltzer v Meltzer, 38 AD2d 522), and a temporary award of maintenance and child support should be modified only in the rare instance when the payor clearly cannot afford the payments ordered or justice otherwise requires (see, Goldberger v Goldberger, 159 AD2d 923; Merrick v Merrick, 172 AD2d 317, *412318). Any claimed inequities in the award can best be resolved by a speedy trial (Chyrywaty v Chyrywaty, 102 AD2d 1009). Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.